Citation Nr: 0406022	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  95 -41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel








INTRODUCTION

The veteran had active military service from March 1982 to 
March 1986.

This matter came before the Board of Veterans' Appeals on 
appeal from a September 1995 rating decision by the 
Department of Veterans Affair (VA) St. Petersburg, Florida 
Regional Office (RO), which determined that new and material 
evidence had not been submitted to reopen a previously denied 
claim for service connection for a psychiatric disorder.

In a decision dated in April 1998, the Board found that the 
veteran's claim for service connection for a psychiatric 
disorder had been reopened by the submission of new and 
material evidence and then remanded the case to the RO for 
further development.  The case has since been returned to the 
Board and is now ready for appellate review.


FINDINGS OF FACT

A veteran's current psychiatric disorder is not of service 
origin. 


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service and a psychosis may not be presumed to have been 
incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000 and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 C.F.R. § 3.159(c)-(d) (2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 C.F.R. 
§ 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004) the United states Court of Appeals for Veteran Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable determination by the 
RO.  The Court further held that the VCAA requires the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided copies 
of the rating decisions noted above, an October 1995 
statement of the case and supplemental statements of the case 
dated in February 1998, March 1998, and May 2003.  These 
documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, in a 
September 2002 letter, the RO specifically informed the 
veteran of the information and evidence needed from him to 
substantiate his claim, evidence already submitted and/or 
obtained in his behalf, as well as the evidence VA would 
attempt to obtain.  The record discloses that VA has met its 
duty to assist the veteran also in obtaining evidence 
necessary to substantiate his claim.  Most notably VA and 
private treatment records and reports of comprehensive VA 
examinations provided to him since service have been obtained 
and associated with his claims file.  There is no identified 
evidence that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  The Board notes that the September 2002 
VCAA letter was mailed to the veteran subsequent to the 
appealed rating decision in violation of the holding in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. January 13, 
2004).  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by this defect.  In this 
regard, The Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Boar 
finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied 
both its duty to notify and assist the veteran in this case 
and adjudication of this appeal at this juncture poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran service medical records show that in January 1985 
the veteran was referred to a Service Department hospital by 
clinicians at a Mental Health Outpatient Clinic because of 
depression and anxiety related to his desire to be reassigned 
to a military installation in Texas in order to join his 
wife.  It was noted on mental status examination on admission 
that the veteran was despondent and angry with feelings of 
loss of control.  He was noted to be not overtly psychotic 
and to be well orientated.  While hospitalized the veteran 
reportedly had several conversations with his commanding 
officer and was reassured of a possibility of obtaining his 
desired reassignment.  This resulted in a gradual improvement 
in his mood and he was subsequently discharged to duty.  
Adjustment disorder with mixed emotional features was the 
Axis I diagnosis.  His physicians recommended Mental Health 
Outpatient Clinic follow-up and reassignment.  In June 1985 
the veteran was prescribed medication by a service 
psychiatrist.  On the veteran's November 1985 medical 
examination for service separation, a clinical evaluation of 
the veteran found no psychiatric abnormality.

On the veteran's initial VA examination in December 1986, 
there were no complaints and/or findings referable to a 
nervous disorder.  The veteran was treated at a VA outpatient 
clinic from April to July 1987 for physical disabilities.

VA outpatient treatment records dated in September and 
October 1987 show that the veteran presented to a VA 
psychiatric clinic in September 1987 with complaints of 
increased stress resulting in angry outbursts.  Following a 
mental status examination, significant for an intense affect, 
Bipolar disorder, hypomanic was diagnosed.  When seen in 
October 1987, the veteran was noted to appear to experience 
anxiety and a hostile affect throughout his interview.  His 
manner was noted to be threatening and demanding at times.  
He, furthermore, verbalized feelings of nervousness and 
irritation toward his examiner.  Mixed personality disorder 
versus adult anti-social behavior was the diagnostic 
impression.

The veteran was hospitalized by VA in March 1989 for 
detoxification and placed in an alcohol and drug 
rehabilitation program.  While participating successfully in 
this program, it was noted by his physicians that the veteran 
had some type of depression that produced suicidal feelings 
and thoughts.  His depressed mood was noted to have improved 
during this hospitalization and at discharge he was deemed to 
be both physically and mentally capable of work.  Dysthymic 
depression was the pertinent diagnosis.

VA rehospitalized the veteran for further detoxification and 
rehabilitation beginning in December 1990.  He completed the 
prescribed program successfully but was again noted to have 
feelings of depression.  He was placed on an anti-depressant 
and Tegretol with resulting considerable improvement.  
Chronic mixed substance dependence and bipolar mood disorder 
were the axis I diagnoses.

In April 1993 the veteran was seen at a county facility for 
complaints of depression with fluctuating moods.  It was 
noted as clinical history that the veteran related that he 
has a bipolar disorder diagnosed in 1986 and that he has been 
treated on a variety of medications, to include Prozac, 
Sinequan, and Lithium.  Bipolar affective disorder, mixed 
polysubstance dependence and abuse, in partial remission, and 
obsessive-compulsive disorder features were the diagnoses 
rendered.  The veteran was prescribed Wellbutrin.

Between January and October 1995, VA hospitalized the veteran 
on three separate occasions for substance abuse treatment and 
problems with depression following the death of his mother by 
suicide.  The veteran was diagnostically assessed on his 
initial hospitalization beginning in January 1995 as 
suffering from a dysthymic disorder as well as polysubstance 
dependence.  On the latter two hospitalizations, bipolar 
disorder as well as drug dependence was the diagnoses at 
discharge.

On a private psychological assessment in February 1998, it 
was noted that the veteran had been referred by the office of 
a County Public Defender for treatment of symptoms related to 
polysubstance dependence and bipolar disorder, manic with 
psychotic features.  The veteran related a long history of 
drug usage dating back to his teenage years.  He also related 
a history of mental illness that began in childhood. He 
stated that he was treated for attention deficit disorder and 
had related problems in school and at home.  He also reported 
a pattern of mood fluctuations with eight-day cycles between 
depression and mania.  Additionally, he also reported several 
traumas, to include childhood abuse and "the experience of 
being shot down in Laos while flying for the military" that 
were assessed by his examiner as meeting the criteria for 
posttraumatic stress disorder.  Following an extensive 
interview of the veteran and a mental status examination, 
polysubstance dependence, bipolar disorder, and posttraumatic 
stress disorder were diagnosed.

Treatment records compiled between June 1997 and January 
1998, and received in June 1998, from the Pinellas County 
Jail show evaluation and treatment provided to the veteran 
for complaints of anxiety and depression as well as 
verbalized suicidal intent.

VA inpatient and outpatient treatment records compiled 
between April and July 1998 include a summary of the 
veteran's hospitalization in July 1998 for cocaine 
detoxification and expressed suicidal ideation.  The veteran 
was discharged the day after admission after an essentially 
normal mental status examination. The veteran's diagnoses at 
discharge included a history of bipolar disorder.

VA hospitalized the veteran in March 2001 because of suicidal 
ideas.  It was noted that the veteran had a history of 
cocaine use and a bipolar disorder.  On mental status 
examination, the veteran was found to be alert and oriented 
to time, place and person.  He reported his mood as depressed 
and was noted to have suicidal ideas and present auditory 
hallucinations.  During the course of his hospitalization, 
the veteran was prescribed psychotropic medications to 
include lithium as a mood stabilizer.  He achieved maximum 
hospital benefit and was discharged in early May 2001 in an 
improved condition.  The axis I diagnosis at discharge was 
bipolar disorder.

On VA examination in October 2002, the veteran's examiner 
noted his review of the veteran's claims file.  He observed 
that the veteran had been hospitalized in service for an 
adjustment reaction related to his geographical separation 
from his wife.  It was also noted that since service, the 
veteran has been hospitalized on multiple occasions most 
usually for substance abuse.   The examiner reported that the 
veteran's clinically reported histories, specifically noting 
the veteran's reports of being shot down over Laos, have 
varied tremendously.  He added that when he questioned the 
veteran on this, he responded by stating that he was a 
compulsive liar.  It was noted that at present the veteran 
had part time employment driving a truck, has made good use 
of available support facilities and organizations, and 
appeared to be stable on his current medications.  

Following a mental status examination absent of any thought 
disorder, delusions or perceptual disorder, bipolar affective 
disorder and polysubstance abuse by history were diagnosed.  
The examiner commented that he did not feel that the 
veteran's psychiatric hospitalization in service was 
representative of a bipolar affective disorder.  He noted in 
this regard that there was no evidence in the claims folder 
that the veteran suffered from mania or major depression.  
He, thus, concluded that the veteran's bipolar disorder was 
unrelated to his period of active duty.


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Furthermore, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of at least 10 percent within one year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's statements are competent evidence when 
describing observations and symptoms relative to his 
psychiatric disorder. However, when the determinant issue 
involves a question of medical diagnosis or medical 
causation, only individuals possessing specialized medical 
training and knowledge are competent to render an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence 
does not reflect that the appellant possesses such a 
background nor is it otherwise contended.

In this regard, the veteran's service medical records do not 
demonstrate that an acquired psychiatric disorder was 
clinically identified in service.  The first diagnosis of a 
bipolar disorder was in September 1987, approximately 18 
months, after the veteran's service separation.  The first 
clinical evidence of a bipolar disorder is therefore too 
remote in time from service to support the veteran's lay 
assertion that is directly related to his service in the 
absence of supporting medical opinion to that effect.  

A medical opinion has not been presented which links the 
veteran's bipolar disorder to his service and/or events 
therein.  However, a VA physician in October 2002 after 
reviewing the veteran's complete medical record determined 
that the veteran's existent psychiatric impairment was not 
service related.  This physician had access to the veteran's 
medical records, both in service and subsequent to service 
and found no basis for concluding that the veteran's bipolar 
disorder was of service origin.  

In view of the foregoing, the Board finds that the evidence 
demonstrates that the veteran's bipolar disorder initially 
diagnosed subsequent to service is of post service onset.  
Service connection for a psychiatric disorder is, thus, not 
warranted.  

In reaching this determination the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is approximately balanced 
such as to warrant its application.  


ORDER

Service connection for a psychiatric disorder is denied.



	                        
____________________________________________
	Robert P. Regan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



